Exhibit 10.12

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of September 22, 2005 by and between DaVita Inc. (“Employer”) and James
Hilger (“Employee”). Specifically, effective December 12, 2008, the parties
agree to amend the Agreement as follows:

 

  1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability, and contingent upon
Employee’s execution of the Employer’s standard Severance and General Release
Agreement within twenty-eight (28) days of the termination of Employee’s
employment, Employee shall (i) be entitled to receive the base salary and
benefits as set forth in Section 2.1 and Section 2.2, respectively, through the
effective date of such termination or resignation, (ii) be entitled to continue
to receive an amount equal to his salary for the 12-month period following the
termination of his employment (the “Severance Period”), paid in accordance with
the Employer’s usual payroll practices, (iii) be entitled to continue to receive
during the 12-month period following the effective date of such termination the
employee health insurance benefits set forth in Section 2.2, pursuant to the
election of COBRA coverage, at the same cost to him as he paid prior to his
termination, and (iv) not be entitled to receive any other compensation,
benefits, or payments of any kind, except as otherwise required by law or by the
terms of any benefit or retirement plan or other arrangement that would, by its
terms, apply. The foregoing notwithstanding, in the event Employee accepts
employment (as an employee or as an independent contractor) with another
employer during the Severance Period, (x) Employee shall immediately notify
Employer of such employment and (y) Employer’s obligation to continue to provide
certain health insurance benefits pursuant to clause (iii) of the immediately
preceding sentence shall terminate once Employee becomes eligible to participate
in his new employer’s health benefit plan. In addition, once Employee accepts
employment (as an employee or as an independent contractor), Employer may reduce
its obligation under clause (ii) herein dollar-for-dollar for every dollar
Employee earns in base salary or other compensation during the Severance Period
from his new employer. Employee agrees to use reasonable efforts to find
employment and that if he fails to use reasonable efforts, the Company’s
obligations under clause (ii) herein may be terminated by Employer in its sole
discretion. For purposes of this provision, an Employee’s employment has been
terminated when Employee is no longer providing services for Employer after a
specific date or the level of bona fide services that Employee would perform (as
an employee or independent contractor) after a specific date would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding thirty-six month period (or the full
period of service if Employee was employed for less than thirty-six months).



--------------------------------------------------------------------------------

During the Severance Period, Employee agrees (1) to make himself available to
answer questions and to cooperate in the transition of his duties, (2) to
respond to any inquiries from the compliance department, including making
himself available for interviews, and (3) to cooperate with Employer in the
prosecution and/or defense of any claim, including making himself available for
any interviews, appearing at depositions, and producing requested documents.”

 

  2. Section 3.9 is hereby added, which provides the following:

“Key Employee. Notwithstanding any provision herein to the contrary, in the
event that any payment to be made to Employee hereunder (whether pursuant to
this Section 3 or any other Section) as a result of Employee’s termination of
employment is determined to constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code, and Employee is a “Key Employee”
under the DaVita Inc. Key Employee Policy for 409A Arrangements at the time of
Employee’s termination of employment, all such deferred compensation payments
payable during the first six (6) months following Employee’s termination of
employment shall be delayed and paid in a lump sum during the seventh calendar
month following the calendar month during which Employee’s termination of
employment occurs.”

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA INC

    EMPLOYEE By  

/s/ Laura Mildenberger

    By  

/s/ James Hilger

  Laura Mildenberger       James Hilger   Chief People Officer              

Approved as to Form

     

 

/s/ Steven M. Cooper

     

Steven M. Cooper

     

Assistant General Counsel - Labor

     

 

2